Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 20, 2018

                                     No. 04-18-00466-CV

                                          Pedro RAMIREZ,
                                           Appellant

                                               v.

                                     Frances RAMIREZ,
                                          Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-21553
                        Honorable Angelica Jimenez, Judge Presiding


                                        ORDER
        After we granted Appellant’s first and second motions for extensions of time to file the
brief, the brief was due on November 9, 2018. After the twice-extended due date, Appellant
filed a third motion for extension of time. Appellant states the parties have reached “a
handshake deal” that will resolve all matters on appeal, and Appellant expects the parties to
execute a settlement agreement by November 30, 2018.
       Appellant’s third motion for extension of time to file Appellant’s brief is GRANTED. If
Appellant fails to file a motion to dismiss by November 30, 2018, Appellant’s brief will be due
on December 14, 2018.
        No further motion for extension of time to file Appellant’s brief will be granted. If
no motion to dismiss this appeal is filed on or before November 30, 2018, and Appellant fails to
file the brief by December 14, 2018, this court may dismiss this appeal for want of prosecution
without further notice.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court